Citation Nr: 0828044	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

Arteriosclerotic heart disease is etiologically related to 
the veteran's service-connected PTSD.  


CONCLUSION OF LAW

Arteriosclerotic heart disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed arteriosclerotic heart disease 
had its onset during his period of military service.  The 
first identification of such a disorder occurred in 1990, 
over 20 years after the veteran was discharged from the Navy.  
The Board's discussion will focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  In 
essence, the veteran believes that his heart disease was 
caused by his service-connected PTSD.  

As the evidence demonstrates a current diagnosis of 
arteriosclerotic heart disease, and, as service connection is 
in effect for PTSD, the question which must be answered by 
the Board is whether there is an etiological relationship 
between the two.  On that point, there are divergent medical 
opinions.  

A VA physician, R.D.M., M.D., stated his opinion in April 
2006 that the high level of adrenaline caused by the 
veteran's PTSD has caused increased catecholamine secretion, 
which in turn has contributed to coronary vascular disease 
and more likely than not contributed to his myocardial 
infarction.  

Also in April 2006, another VA physician, R.F., M.D., stated 
her opinion that it was more likely than not that the 
veteran's coronary artery disease is related to his PTSD.

In contrast, the veteran was afforded a VA examination in 
December 2006, and the examiner stated the opinion that it is 
less likely than not that the veteran's service connected 
PTSD caused his heart attack.  The examiner reasoned that the 
veteran has multiple cardiac risk factors and is greater than 
60 years old.  According to the examiner, it is impossible to 
ignore these glaring causes of coronary artery disease and 
solely attribute it to perceived stress.  Other risk factors 
include hypertension, tobacco, obesity, mixed hyperlipidemia, 
gender, age, and lung disease.  

In resolving these divergent opinions in the veteran's favor, 
the Board notes that the December 2006 VA examiner appears to 
have assumed a much higher standard of causation than is 
necessary.  His use of the word "solely" implies a belief 
on his part that the relationship between PTSD and coronary 
artery disease must be one of exclusive causation.  This is 
not an appropriate standard.  What is necessary to find in 
the veteran's favor is simply that there is a relationship 
supported by medical principles, not that such relationship 
is exclusive or that there is 100 percent causation.  In 
other words, it is not necessary for the VA examiner to 
"ignore [other] glaring causes of coronary artery disease."  
It is perfectly appropriate to find that there were many 
causes and to still find a material relationship between the 
PTSD and heart disease.  

In essence, the Board finds no fundamental conflict between 
the opinion of the December 2006 VA examiner, and those of 
R.F., and R.D.M.  The December 2006 examiner assumed a 
stricter standard than is applicable.  The Board therefore 
finds the opinions of R.F. and R.D.M. to be more probative.  

For the reasons and bases expressed above, the Board 
concludes that the evidence of record supports a grant of 
service connection for arteriosclerotic heart disease as 
secondary to the veteran's service-connected PTSD.  


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


